Citation Nr: 1815731	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of traumatic brain injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for residuals of traumatic brain injury (TBI) and assigned a noncompensable evaluation.  The Veteran filed a notice of disagreement in February 2013.  A statement of the case (SOC) was provided in April 2014.  The Veteran perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2014.  A supplemental SOC was issued in April 2015. 

The Veteran appeared before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  A transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records relevant to the issue of the severity of the Veteran's TBI were associated with the claims file subsequent to the issuance of the April 2015 supplemental SOC.  While an automatic waiver of initial AOJ review may be allowed under certain circumstances if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal, this provision does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C. § 7105(e) (2012).  Accordingly, remand is warranted for AOJ review of the newly developed evidence, namely the June 2017 report of VA examination, and issuance of a supplemental SOC.

The Veteran was previously afforded a VA examination for her service-connected residuals of traumatic brain injury (TBI) in September 2012.  An addendum opinion was provided in April 2014.  She failed to report for further VA examination in March 2015.

In a February 2017 statement and at the hearing before the Board in April 2017, the Veteran explained that she was sick at the time of the scheduled appointment.  She described attempting to reschedule and stated that she was willing to attend if a new examination was scheduled.  

The Board notes that the June 2017 VA examination report evaluating the Veteran's service-connected PTSD contained the opinion of this examiner that the symptoms described by the Veteran, including suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and  difficulty in establishing and maintaining effective work and social relationships are primarily are attributable to her diagnosis of PTSD.  However, he could not rule out the possibility that her reported history of TBI may be contributing to some of her symptoms due to the wide range of cognitive, emotional, and behavioral issues that can be associated with TBI.  No further discussion of overlapping symptoms was included in the report.  

In this case, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of her service-connected TBI and its residuals, and to obtain a more detailed medical opinion distinguishing between the TBI and its residuals and the symptoms of PTSD, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify the (VA and non-VA) provider(s) of any and all evaluations and/or treatment she has received for her TBI and its residuals and to provide authorizations for VA to obtain records of any such private treatment.  Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be notified, and reminded that ultimately it is her responsibility to ensure that private records are received.

2.  After instruction (1) is completed, schedule the Veteran for VA examination(s) by an examiner with appropriate expertise to determine the nature and level of impairment of her TBI and its residuals.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination(s).  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

All studies and tests needed to ascertain the status of the Veteran's service-connected TBI and its residuals, if deemed necessary, should be conducted and written interpretation of such should be associated with the medical report.

Based on the examination of the Veteran, and review of the record, the examiner is asked to respond to the following: 

Cognitive Dysfunction:

(a).  Does the Veteran suffer from cognitive impairment that results from her TBI?  The examiner is asked to identify the presence of any and all signs, symptoms, and manifestations associated with this area dysfunction.

(b).  If cognitive impairment shown is deemed to be unrelated to Veteran's TBI, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

Emotional/Behavioral Dysfunction:

(a).  Does the Veteran suffer from emotional/behavioral impairment that results from her TBI?  The examiner is asked to identify the presence of any and all signs, symptoms, and manifestations associated with this area of dysfunction.  

(b).  With this area of dysfunction, the examiner should differentiate the Veteran's TBI residuals from her PTSD symptoms.  If the examiner is unable to make a clear separation between the TBI residuals and PTSD symptomatology, the examiner is asked to explain why that is so.

(c).  If emotional/behavioral impairment shown is deemed to be unrelated to the Veteran's TBI, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

Physical Dysfunction:

(a).  Does the Veteran suffer from physical impairment, including neurological impairment, that results from her TBI?  The examiner is asked to identify the presence of any and all signs, symptoms, and manifestations associated with this area of dysfunction.

(b).  If physical impairment (including neurological impairment) shown is deemed to be unrelated to the Veteran's TBI, the examiner should, if possible, identify the cause more likely and explain why that is so.

Subjective Symptoms:

(a).  Does the Veteran suffer from subjective symptoms that result from her TBI?  The examiner is asked to identify any and all subjective symptoms associated with her TBI.

(b).  If subjective symptoms are identified as the only residuals of the Veteran's TBI, the examiner should so indicate.

(c).  If any subjective symptoms shown are deemed to be unrelated to the Veteran's TBI, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim of an initial compensable rating for TBI and its residuals.  If the claim remains denied, the Veteran and her representative should be issued a supplemental SOC and allowed an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




